DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “deposition rate measurement device” in claims 12 and 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claims require a “deposition rate measurement device” but there is no description of what device is actually used.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim limitation "deposition rate measurement device" invokes AIA  35 USC § 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely states that the claimed function of measuring the deposition rate and a generic “device”.
There is no disclosure of any particular structure, either explicitly or inherently, to perform the measurement. The use of each of the term "device" and the illustration of 
Therefore, claims 12 and 14 are indefinite and rejected under AIA  35 USC 112(b).  Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, second paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 USC § 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 USC § 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 USC § 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
For more information, see 37 CFR § 1.75(d), MPEP § 608.01 (o), & MPEP § 2181.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nam (WO2012/081738).
Nam teaches a depositing arrangement for evaporation of a material comprising metal [0002-04] on a substrate comprising (Figs. 1 and 5 related text, i.e. [0036-44]):
- a first chamber for liquefying material (72) – the use of the chamber to liquefy material is an intended use of the apparatus.  The arguments over the intended use has been previously applied and will not be repeated – the chamber 72 is capable of heating a material and therefore capable of liquefying a material, as well, and therefore the limitation is met; and
- a valve in fluid communication and downstream of the first chamber to control the flow of liquefied material (see valve 76 demonstrated per Fig. 1),
- an evaporation zone in fluid communication with and downstream of the valve, configured for vaporizing the liquefied material and including an outlet for directing vaporized material towards the substrate (see evaporization zone prior to and near substrate, 34 per each figure, including the area within heating unit 90)
- a heating unit to heat the material before providing the liquid, heater 92 
- and an outlet for directing vaporized material towards a substrate, 130.
Regarding claim 2, in the further embodiment as per Fig. 5, the outlet 130 of Nam is a linear vapor distribution showerhead.
Regarding claim 3, Nam is silent on any specific surface contact area of an evaporation zone, but does teach an area of 34b that is surrounded by heating unit 90 (see Fig. 5) – wherein the “evaporation zone” and contact surface is not particularly limited, any portion of this area is considered the contact area.
Regarding claim 4, it is understood that there is a controller for the valve in order for the valve to have an effect as desired (see MPEP 2144.01 reference above).
Regarding claim 8, the use of a particular material is an intended use of an apparatus as addressed above, it is held that the apparatus would be usable for the claimed metallic lithium material.
Regarding claim 10, all limitations are met including the arrangement as per above and the vacuum chamber (see 1 as per p5 [33]).

Claim Rejections - 35 USC § 103
Claims 3, 6, 8, 9, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (WO2012/081738).
The teachings of Nam are described above, in regard to claim 3, as per MPEP 2144.04 IV. A. and B., changes in the size and shape of an apparatus is prima facia obvious without a showing of criticality. In this case, there is not a demonstrated criticality associated with the claimed area and therefore the claimed contact area is obvious over the teachings of Nam.
Regarding claim 6, Nam does not teach an additional gas inlet as claimed, but Examiner takes Official notice that applying a gas inlet for supplying, for example, an inert gas is well known in the art and would have been an obvious manipulation.
Regarding claim 8, the use of a particular material is an intended use of an apparatus as addressed above, it is held that the apparatus would be usable for the claimed metallic lithium material – particulary wherein Nam teaches molten metal (see material m within the first chamber).
	Regarding claim 9, the use of an “enclosure” is not particularly limited, examiner takes official notice that it is known to have such systems as taught by Nam in a “clean room” (i.e. enclosure) and as such the atmosphere is protected.
Regarding claims 11 and 13, the evaporation zone has a surface and includes a heater 90 that is capable of providing thermal energy to the material.  The arguments of claim 3 are likewise applied to claims 11 and 13 in regard to the surface contact area.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (WO2012/081738) in view of Abiko (2005/0217584).
The teachings of Nam are described above, teaching a valve to control the flow of vapor but being silent on a deposition rate monitor or particular type of control.
Abiko teaches in an evaporation system [0028] it is useful to include a deposition rate monitor so that the valve leading from the discharge outlet of the vaporizer can be appropriately controlled [0037].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the deposition rate monitor linked to the control of the evaporation material valve as taught by Abiko to the apparatus of Nam as it would be a useful manner of and apparatus for controlling the valve.  In regard to the specific use of a PID controller, examiner takes official notice that PID controllers are well known in the art.  It .

Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam (WO2012/081738) in view of Quinn (2012/0156363).
	The teachings of Nam are described above, teaching a valve but not teaching a deposition monitor or the monitor linked to control of the valve.
	Quinn teaches that it is operable to include a deposition rate monitor in a vapor deposition system and to link the monitor to control of valves that supply gases to deposit a layer on the substrate.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the deposition rate monitor of Quinn in order to control the valve of Nam as Quinn teaches that a deposition rate is operable to measure a deposition rate of a film and control process valves as claimed.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam in view of Kikkawa (5,460,654) and Yadin (WO2005/116290).
The teachings of Nam are described above, Nam is silent on a gas inlet and pressure gauge.
Kikkawa teaches that in a system that includes a first chamber for forming a molten material to supply a second chamber, it is operable to include a gas inlet for a push gas, see Fig. 5 and related text, wherein 47 and 48 are valves that lead the gas in through the gas inlet.  It would have been obvious to one of ordinary skill in the art at the 
Yadin teaches a depositing arrangement for evaporation of a material comprising lithium (or the like) on a substrate comprising a first chamber (see 1, Fig. 1 and related text) for liquefying material and an evaporation zone in fluid (see 4).   Yadin specifically teaches measuring and controlling the pressure.  While Yadin does not explicitly teach a pressure gage, it is understood that such a gauge is present in order to measure the pressure.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the pressure gauge of Yadin in the first chamber of Nam as it would allow one to control the conditions of the deposition.  While Yadin doesn’t explicitly teach a valve the combination of the art would include the communication between the valve and pressure gauge in order that the gauge is useful for controlling the conditions in the first chamber.  

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.  The Office agrees that the “surface” of claims 11 and 13 is not being interpreted under 112(f) and further is now clear with the amended claims.
Applicants make arguments over Nam in regard to the intended use of the apparatus.  As noted previously, the intended use of an apparatus does not particularly the claim if the prior art structure is capable of the same use.  In this case, applicants argue over the application of “droplets”, but this is an intended use of the apparatus and 
In regard to the evaporation zone, it is noted that the position in the Office Action of the evaporation zone is different, in any case, the evaporation zone is an area capable of receiving material from the first chamber and that includes heaters that could evaporate the material.  The specifics as outlined in applicant’s specification, without claiming further structure, are immaterial to the material claimed.  
Applicants further argue about contact energy but the term is no longer applied and in any case not defined.  There is nothing about the phrase “contact energy” that specifically requires direct contact with any particular part.  
The teachings of Pyo are still considered relevant but have not been applied in this action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715